 



Exhibit 10.1
CRM HOLDINGS, LTD.
2007 EMPLOYEE STOCK PURCHASE PLAN
1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
The provisions of the Plan, accordingly, will be construed so as to extend and
limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code.
2. Definitions.
“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
“Board” means the Company’s Board of Directors.
“Change in Control” means the occurrence of any of the following events: (i) any
person or group becomes the beneficial owner of securities of the Company
representing more than 40% of the then voting power of the Company; (ii) members
of the Board at the Effective Date of this Plan or who were appointed after the
Effective Date by at least two-thirds (2/3) of the members of the Board at the
time of the appointment no longer constitute two-thirds (2/3) of the Board
during the term hereof; (iii) a merger/consolidation/amalgamation of the Company
occurs wherein the Company voting securities immediately prior thereto do not
constitute at least 60 percent of the combined voting securities after the
merger/consolidation/amalgamation; or (iv) the shareholders approve a plan of
complete liquidation or winding-up or an agreement for the sale or disposition
of all or substantially all of the Company’s assets.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code herein will be a reference to any successor or amended
section of the Code.
“Committee” means the Compensation Committee of the Board, the composition and
governance of which is established in the Committee’s Charter as approved from
time to time by the Board and subject to the rules and regulations of The Nasdaq
Stock Market, LLC, and other corporate governance documents of the Company. No
action of the Committee shall be void or deemed to be without authority due to
the failure of any member, at the time the action was taken, to meet any
qualification standard set forth in the Committee Charter or the Plan. To the
extent that a Compensation Committee shall not be in office, the Committee shall
be the full Board. The Committee shall consist of such number of non-employee
directors as may be required and each such non-employee director shall satisfy
such requirements as may be necessary to qualify for exemptions under Rule 16b-3
or qualifying Awards under Code Section 162(m) as performance-based compensation
and to comply with the rules and regulations of The Nasdaq Stock Market, LLC.

 

 



--------------------------------------------------------------------------------



 



“Common Stock” means the Company’s common shares of par value US$0.01 per share.
“Company” means CRM Holdings, Ltd., a Bermuda company.
“Compensation” means an Eligible Employee’s base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), but exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, income as the result of restricted
stock vesting, and other compensation.
“Designated Subsidiary” means any Subsidiary that has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Plan.
“Director” means a member of the Board.
“Effective Date” shall mean the date the Plan is adopted by the Company’s
shareholders, in accordance with Section 24 of this Plan.
“Eligible Employee” means any individual (i) who is an employee of Employer
within the meaning of Section 3401(c) of the Code and (ii) whose customary
employment is at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Employer. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves. Where the
period of leave exceeds ninety (90) days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the ninety-first (91st) day of
such leave. The Committee, in its discretion, from time to time may, prior to an
Offering Date for all options to be granted on such Offering Date, determine (on
a uniform and nondiscriminatory basis) that the definition of Eligible Employee
will or will not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Committee in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Committee in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Committee in its discretion),
or (iv) is a highly compensated employee under Section 414(q) of the Code.
“Employer” means any one or all of the Company and its Designated Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.
“Exercise Date” means the last Trading Day of each Offering Period. The
Committee, it its sole discretion, from time-to-time may, prior to an Offering
Period for all options to be granted on such Offering Date, determine (on a
uniform and nondiscriminatory basis) when the Exercise Dates will occur during
an Offering Period.
“Fair Market Value” means, as of any date and unless the Committee determines
otherwise, the value of Common Stock determined as follows:

 

2



--------------------------------------------------------------------------------



 



(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, its Fair Market Value will be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or system
on the date of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Committee.
“Offering Date” means the first Trading Day of each Offering Period.
“Offering Periods” means the period of time the Committee may determine prior to
an Offering Date, for options to be granted on such Offering Date, during which
an option granted under the Plan may be exercised, not to exceed twenty-seven
(27) months. Unless the Committee provides otherwise, Offering Periods will have
a duration of approximately three (3) months, (i) commencing on the first
Trading Day on or after January 1 and terminating on the last Trading Day
occurring in the period ending the following March 31, (ii) commencing on the
first Trading Day on or after April 1 and terminating on the last Trading Day
occurring in the period ending with the following June 30, (iii) commencing on
the first Trading Day on or after July 1 and terminating on the last Trading Day
occurring in the period ending with the following September 30, or
(iv) commencing on the first Trading Day on or after October 1 and terminating
on the last Trading Day occurring in the period ending with the following
December 31. The duration and timing of Offering Periods may be changed pursuant
to Sections 4 and 20.
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
“Plan” means this CRM Holdings, Ltd. 2007 Employee Stock Purchase Plan.
“Purchase Price” shall be determined by the Committee (on a uniform and
nondiscriminatory basis) prior to an Offering Date for all options to be granted
on such Offering Date, subject to compliance with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule) or pursuant to Section 20. Unless and until the Committee
provides otherwise, the Purchase Price will be equal to eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock on the Offering Date
or the Exercise Date, whichever is lower.
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
“Trading Day” means a day on which the national stock exchange upon which the
Common Stock is listed is open for trading.

 

3



--------------------------------------------------------------------------------



 



3. Eligibility.
(a) Offering Periods. Any Eligible Employee on a given Offering Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.
(b) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own common shares of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such
shares possessing five percent (5%) or more of the total combined voting power
or value of all classes of the capital shares of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase shares under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of shares (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.
4. Offering Periods. The Plan shall be implemented by consecutive three
(3) month Offering Periods, with a new Offering Period commencing on the first
Trading Day on or after January 1, April 1, July1 and October 1 of each year, or
on such other date as the Committee shall determine. The Committee will have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without shareholder approval if
such change is announced at least five (5) days prior to the scheduled beginning
of the first Offering Period to be affected thereafter.
5. Participation. An Eligible Employee may participate in the Plan pursuant to
Section 3(a) by (i) submitting to the Company’s Human Resources office (or its
designee), on or before a date prescribed by the Committee prior to an
applicable Offering Date, a properly completed subscription agreement
authorizing payroll deductions in the form provided by the Committee for such
purpose, or (ii) following an electronic or other enrollment procedure
prescribed by the Committee.
6. Payroll Deductions.
(a) At the time a participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
participant will have the payroll deductions made on such day applied to his or
her account under the subsequent Offering Period. A participant’s subscription
agreement will remain in effect for successive Offering Periods unless
terminated as provided in Section 10 hereof.
(b) Payroll deductions authorized by a participant will commence on the first
pay day following the Offering Date and will end on the last pay day prior to
the Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the participant as provided in
Section 10 hereof.

 

4



--------------------------------------------------------------------------------



 



(c) All payroll deductions made for a participant will be credited to his or her
account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.
(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may increase or decrease the rate of his or her
payroll deductions during the Offering Period by (i) properly completing and
submitting to the Company’s Human Resources office (or its designee), on or
before a date prescribed by the Committee prior to an applicable Exercise Date,
a new subscription agreement authorizing the change in payroll deduction rate in
the form provided by the Committee for such purpose, or (ii) following an
electronic or other procedure prescribed by the Committee. If a participant has
not followed such procedures to change the rate of payroll deductions, the rate
of his or her payroll deductions will continue at the originally elected rate
throughout the Offering Period and future Offering Periods (unless terminated as
provided in Section 10). The Committee may, in its sole discretion, limit the
nature and/or number of payroll deduction rate changes that may be made by
participants during any Offering Period. Any change in payroll deduction rate
made pursuant to this Section 6(d) will be effective as of the first full
payroll period following five (5) business days after the date on which the
change is made by the participant (unless the Committee, in its sole discretion,
elects to process a given change in payroll deduction rate more quickly).
(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), or if the Committee reasonably
anticipates a participant has contributed a sufficient amount to purchase a
number of shares of Common Stock equal to or in excess of the applicable limit
for such Offering Period (as set forth in Section 7 or as established by the
Committee), a participant’s payroll deductions may be decreased to zero percent
(0%) at any time during an Offering Period. Subject to Section 423(b)(8) of the
Code and Section 3(c) hereof, or for participants who have had their
contributions reduced due to the applicable limits on the maximum number of
shares that may be purchased in any Offering Period, payroll deductions will
recommence at the rate originally elected by the participant effective as of the
beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.
(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s or Employer’s
federal, state, or any other tax liability payable to any authority, national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee.

 

5



--------------------------------------------------------------------------------



 



7. Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on the Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such Eligible Employee’s payroll deductions accumulated prior to such Exercise
Date and retained in the Eligible Employee’s account as of the Exercise Date by
the applicable Purchase Price; provided that in no event shall an Eligible
Employee be permitted to purchase for the calendar year in which the option is
outstanding, more than the number of shares obtained by dividing the “applicable
dollar amount” by the Fair Market Value on the first day of each Offering Period
of a share of Common Stock (subject to any adjustment pursuant to Section 19),
and provided further that such purchase shall be subject to the limitations set
forth in Sections 3(c) and 13. For this purpose, the “applicable dollar amount”
is $25,000, reduced by the Fair Market Value on the first day of each Offering
Period of Common Stock previously purchased by the Eligible Employee under this
Plan during the calendar year. The Eligible Employee may accept the grant of
such option with respect to any Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5.
Exercise of the option will occur as provided in Section 8, unless the
participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.
8. Exercise of Option.
(a) Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares of Common Stock will be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10. Any other funds left over in a participant’s account after the
Exercise Date will be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.
(b) Notwithstanding any contrary Plan provision, if the Committee determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Offering Date
of the applicable Offering Period, or (ii) the number of shares of Common Stock
available for sale under the Plan on such Exercise Date, the Committee may in
its sole discretion provide that the Company will make a pro rata allocation of
the shares of Common Stock available for purchase on such Offering Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and either (x) continue all Offering Periods then in effect or (y) terminate any
or all Offering Periods then in effect pursuant to Section 20. The Company may
make a pro rata allocation of the shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s shareholders subsequent to such Offering Date.

 

6



--------------------------------------------------------------------------------



 



9. Delivery. As soon as administratively practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form determined by the Committee (in its sole
discretion) and pursuant to rules established by the Committee. The Company may
permit or require that shares be deposited directly with a employee stock
purchase plan administrator/broker designated by the Company or to a designated
agent of the Company, and the Company may utilize electronic or automated
methods of share transfer. The Company may require that shares be retained with
such broker or agent for a designated period of time and/or may establish other
procedures to permit tracking of disqualifying dispositions of such shares. No
participant will have any voting, dividend, or other shareholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the participant as
provided in this Section 9.
10. Withdrawal.
(a) Pursuant to procedures established by the Committee, a participant may
withdraw all but not less than all the payroll deductions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company’s Human Resources office (or its designee)
a written notice of withdrawal in the form prescribed by the Committee for such
purpose, or (ii) following an electronic or other withdrawal procedure
prescribed by the Committee. All of the participant’s payroll deductions
credited to his or her account will be paid to such participant as promptly as
practicable after the effective date of his or her withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions will not resume at the beginning of the succeeding Offering
Period unless the participant re-enrolls in the Plan in accordance with the
provisions of Section 5.
(b) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated.
12. Interest. No interest will accrue on the payroll deductions of a participant
in the Plan.

 

7



--------------------------------------------------------------------------------



 



13. Stock.
(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be 200,000 common
shares.
(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to such shares.
(c) Shares of Common Stock to be delivered to a participant under the Plan will
be registered in the name of the participant or in the name of the participant
and his or her spouse.
14. Administration. The Plan will be administered by the Committee, which
Committee will be constituted to comply with Applicable Laws. The Committee will
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Committee will, to the full extent permitted by law, be final and binding
upon all parties. Notwithstanding any provision to the contrary in this Plan,
the Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Without
limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules and procedures regarding eligibility to participate,
the definition of Compensation, handling of payroll deductions, making of
contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold payroll
deductions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates which vary with local
requirements.
15. Designation of Beneficiary.
(a) A participant may designate a beneficiary who is to receive any shares of
Common Stock and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may designate a beneficiary who is to
receive any cash from the participant’s account under the Plan in the event of
such participant’s death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent will
be required for such designation to be effective, to extent required by local
law.
(b) Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Committee. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant’s death, the Company will
deliver such shares and/or cash to the executor or committee of the estate of
the participant, or if no such executor or committee has been appointed (to the
knowledge of the Company), the Company, in its discretion, may deliver such
shares and/or cash to the spouse or to any one or more dependents or relatives
of the participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

 

8



--------------------------------------------------------------------------------



 



(c) All beneficiary designations under this Section 15 will be made in such form
and manner as the Committee may prescribe from time to time.
16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition will be without effect,
except that the Company may treat such act as an election to withdraw from an
Offering Period in accordance with Section 10.
17. Use of Funds. The Company may use all payroll deductions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions. Until shares of Common Stock are
issued, participants will only have the rights of an unsecured creditor with
respect to such shares.
18. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.
19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.
(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Committee, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised, and the numerical limits of Section 7.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a new Exercise Date (the “ New Exercise Date “), and will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee. The New Exercise Date
will be before the date of the Company’s proposed dissolution or liquidation.
The Committee will notify each participant in writing, at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the participant’s option has been changed to the New Exercise Date and that the
participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10.

 

9



--------------------------------------------------------------------------------



 



(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a new Exercise Date (the “New Exercise
Date”) and will end on the New Exercise Date. The New Exercise Date will occur
before the date of the Company’s proposed merger or Change in Control. The
Committee will notify each participant in writing prior to the New Exercise
Date, that the Exercise Date for the participant’s option has been changed to
the New Exercise Date and that the participant’s option will be exercised
automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.
20. Amendment or Termination.
(a) The Committee, in its sole discretion, may amend, suspend, or terminate the
Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Committee, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Committee in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.
(b) Without shareholder consent and without limiting Section 20(a), the
Committee will be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.
(c) In the event the Committee determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Committee may,
in its discretion and, to the extent necessary or desirable, modify, amend or
terminate the Plan to reduce or eliminate such accounting consequence including,
but not limited to:

 

10



--------------------------------------------------------------------------------



 



(i) amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an Offering
Period underway at the time;
(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;
(iii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;
(iv) reducing the maximum percentage of Compensation a participant may elect to
set aside as payroll deductions; and
(v) reducing the maximum number of shares of Common Stock a participant may
purchase during any Offering Period.
Such modifications or amendments will not require shareholder approval or the
consent of any Plan participants.
21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23. Term of Plan. The Plan will become effective upon the later to occur of its
adoption by the Board or its approval by the shareholders of the Company. It
will continue in effect for a term of ten (10) years, unless sooner terminated
under Section 20.
24. Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such shareholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

11